El Juez Asociado Sb. MacLeaby,
emitió la opinión del tribunal.
La presente acción fné entablada a nombre de María Lnisa Rodríguez y Rosado, hija menor de Ramón Rodríguez Vázquez, por su madre Petra Rosado y Correa, en reclama-ción de daños y perjuicios por la muerte de su padre Ramón Rodríguez Vázquez, que se' alega fué ocasionada debido a la negligencia de la demandada por medio de sus agentes y empleados. En 1 de agosto de 1911, se dictó sentencia con--tra la demandante a moción de sobreseimiento de la deman-dada, desestimándose la demanda por falta de prueba para basar en ella las alegaciones contenidas en la misma e im-poniendo las costas a la parte contra quien se dictó la sen-tencia. La corte llegó a las siguientes conclusiones de hecho *612en las cuales fundó su sentencia, las que conviene insertar ahora en toda su extensión, a saber:
“Primera. La corte estima probado: que Petra Posado y Correa estaba legalmente casada con Ramón Rodríguez Vázquez, boy fallecido, y que ambos son padres de la menor María Luisa Rodríguez y Rosado, la que a su vez es heredera de Ramón Rodríguez Vázquez, en unión de otra hermana menor que no había nacido en la época en que su padre Ramón Rodríguez Vázquez falleciera, ni había nacido tampoco, cuando se presentó la demanda' que ha dado origen al presente pleito.
“Segunda. La corte estima probado que Ramón Rodríguez Váz-quez era un hombre de 22 años de edad, de constitución robusta y salu-dable, y que atendía al cuidado y subsistencia de su familia con el pro-ducto de su trabajo, o sea, con un peso diario que ganaba como em-pleado que fué por espacio de dos años próximamente, de la South Porto Rico Telephone Company, de esta ciudad de Ponce, y que su referida familia, esto es, su esposa e hija, dependían exclusivamente de él para su subsistencia.
“Tercera. La corte estima probado que él día 10 de octubre de 1910, en la calle Real o Carretera de la Playa de Ponce, y frente a la casa No. 28 de dicha calle, había dos alambres eléctricos que conec-taban dicha casa con la línea general que suministra corriente eléc-trica a las casas particulares para ñnes de alumbrado; que dichos, dos alambres que así conectaban la referida casa estaban cargados con corriente eléctrica de intensidad desconocida; que esos mismos alam-bres estaban cubiertos con una capa protectora o aisladora de natu-raleza desconocida, la que en algunos sitios se encontraba destruida, observándose en ellos descortezamientos o peladuras pequeñas, pero perfectamente visibles, a la simple vista, para cualquier persona que estuviera situada en la calle, debajo de los dos expresados alambres y tomara siquiera la precaución de mirarlos; que la intensidad de la corriente que ordinariamente discurre por los alambres que suminis-tran luz a las casas particulares es de 110 volts; que 1a, intensidad de-la corriente de los alambres primarios, antes de pasar por los trans-formadores o aparatos propios para reducir la intensidad de las co-rrientes eléctricas, de los cuales hay dos grandes instalados en el barrio de la Playa, es de 2,220 volts; y que es de 500 a 550 volts la corriente que discurre por el alambre desnudo que suministra fuerza motriz ■eléctrica al trolley, y el cual alambre pasa por debajo de los alambres eléctricos de la línea principal, que suministran corriente a los que forman la toma o acometida de dicha casa No. 28, no estimando esta corte satisfactoriamente probadas las distancias que median entre el *613alambre desnudo del trolley y los de la línea principal, y entre ese mismo alambre del trolley y los que forman la acometida.
“Cuarta. La corte considera probado que frente a la .casa No. 28 y algo más arriba de los dos alambres eléctricos que forman la acome-tida de la misma, se encuentran los alambres de la línea general tele-fónica de la South Porto Rico Telephone Company, y que algo más abajo de los alambres de la acometida, se encuentra un balcón que no se ha probado exactamente a qué casa perteneciera, aunque parece per-tenecer a la No. 28, pero que está situado a distancia tal de los alam-bres de la acometida que la cabeza de un hombre parado sobre su ba-randa se encontraría en nivel algo superior al de dichos dos alambres como para permitirle el examen de la cubierta o capa aisladora de los mismos por su parte superior, y poder determinar su estado o condición.
“Quinta. La corte considera probado que el expresado día 10 de octubre de 1910 y en la calle Real o carretera de la Playa, frente a dicha casa No. 28 que es una casa terrera, Ramón Rodríguez Vázquez, que se encontraba tendiendo una una línea telefónica,, como empleado de la South Porto Rico Telephone Company, tomó un alambre de telé-fono que se encontraba colgando hacia la calle, y después de enrollarlo, lo tiró por encima de los dos alambres eléctricos que forman la acome-tida de la referida casa, y al cogerlo nuevamente, por el otro lado de esos dos alambres, y tirar de él con ambas manos, fué levantado violentamente y arrojado contra el balcón de la casa contigua a la No. 28, o sea, la No. 26, recibiendo su cuerpo varias sacudidas fuertes, habiendo retenido los alambres entre sus manos por espacio de unos cinco minutos, y habiendo encontrado las personas que trataron de auxiliarle, gran dificultad para poder desprenderle del alambre.
‘1 Sexta. La corte estima probado que el alambre del teléfono que tenía en sus manos Ramón Rodríguez Vázquez, en los momentos en que ocurriera el accidente a que se refiere el hecho anterior, estaba en contacto con los alambres eléctricos que forman la acometida de la casa No. 28, y que por virtud de tal contacto se trasmitió por el expresado alambre telefónico una corriente eléctrica de intensidad desconocida que se comunicó al cuerpo de dicho Ramón Rodríguez Vázquez, pro-duciéndole profundas quemaduras, especialmente en ambas manos, que ocasionaron la formación de embolios, sobreviniendo como consecuencia de ellos y gradualmente una parálisis general que fué causa de su muerte, ocurrida en el mes siguiente,.o sea en noviembre de 1910.
“Séptima. La corte no estima satisfactoriamente probado el grado mínimo de intensidad de una corriente eléctrica que es necesario para matar a una persona joven, fuerte, robusta y saludable como se ha *614probado que era dicho Ramón Rodríguez Vázquez, ni estima la corte satisfactoriamente probado si dicho Ramón Rodríguez Vázquez, en los momentos en que sufriere el accidente, estaba o nó sudado, o si tenía o nó las manos o su cuerpo húmedo, ni tampoco estima la corte satisfactoriamente probadas las condiciones del lugar o sitio en que precisamente ocurriera el accidente, o sea, si dicho sitio o lugar estaba o nó completamente seco o completamente húmedo, o en parte seco y en parte húmedo.
“Octava. La corte estima que no se ha probado en forma alguna, que además del contacto de los alambres de la acometida de la casa No. 28 con el del teléfono que tirara Ramón Rodríguez Vázquez por encima de aquéllos, se hubiera establecido algún otro contacto entre los referidos alambres de la acometida y algún otro alambre que estu-viera tendido en aquel sitio y que perteneciera a la compañía deman-dada.
“Novena. La corte no estima probado que la forma en que Ramón Rodríguez Vázquez procedió al desempeño de su cometido era la única que necesariamente tenía que utilizar para ello, ni estima probado que al hacerlo en esa forma empleara el debido cuidado y diligencia para evitar el peligro, que es de esperar de una persona de ordinaria pru-dencia, y especialmente de una persona que tuviera una práctica de cerca de dos años en trabajos de una compañía telefónica, como dicho Ramón Rodríguez Vázquez, y que realizara esos trabajos en un sitio que ofreciera un verdadero peligro, como estima probado la eorte que ofrecía el sitio donde ocurriera el accidente, por la naturaleza alta-mente peligrosa de las corrientes eléctricas.
“Décima. La corte estima probado que Ramón Rodríguez Váz-quez tenía otros medios a su alcance para realizar su cometido, los cuales le ofrecían una absoluta seguridad contra todo peligro de cual-quier clase que fuera.
“Undécima. La corte estima probado que Ramón Rodríguez Váz-quez fué culpable de negligencia contribuyente, y que ésta fué la causa próxima e inmediata de las quemaduras y lesiones que recibiera’ el día 10 de octubre de 1910, en la forma antes indicada, y las cuales ocasio-naron su muerte.
“Duodécima. La corte no estima probado acto alguno negligente de la compañía demandada que fuera causa inmediata del referido accidente que ocurriera a Ramón Rodríguez Vázquez y que ocasio-nara su muerte.
“Décima tercera. La corte estima probado que los alambres eléc-tricos de la línea principal para el suministro de corriente eléctrica para fines de alumbrado, los dos que forman la acometida de la casa *615No. 28, y el alambre desnudo que suministra fuerza motriz eléctrica, a los trolleys o carros eléctricos, todos ellos de la compañía demandada, se encuentran colocados a bastante altura sobre el nivel de la calle, de tal modo que ninguna persona que transite por ella pueda ponerse en contacto con ninguno de dichos alambres, y la corte considera tam-bién probado que ninguno de los referidos alambres, en el sitio en que ocurriera el accidente, o sea frente a la casa No. 28 de la calle Real o carretera de la Playa de Ponee, atraviesa por encima de tejado o azo-tea alguna, estando por el contrario situados a bastante distancia de las casas que se encuentran en ambos lados, de tal manera que ninguna persona que subiera a las azoteas de dichas casas podría ponerse en contacto con ninguno de los mencionados alambres.
“Décima cuarta. La corte estima probado que Ramón Rodríguez Vázquez tenía implícitamente el carácter, con respecto a la compañía demandada, de un mero licensee, o persona que como empleada de una central telefónica, se entiende autorizada por razón de su oficio para el desempeño de trabajos de cierta índole, entre ellos el tendido de alambres telefónicos, por encima, o por debajo, según sea el caso, de los alambres eléctricos de la compañía demandada, y la corte tam-bién estima probado que Ramón Rodríguez Vázquez, al no emplear él debido cuidado y diligencia en el desempeño de su cargo, y al utilizar para ello los alambres de la compañía demandada, traspasó los límites de su licencia.”
De los autos no aparece por qué la viuda y el otro niño del interfecto no fueron parte en este pleito o si habían en-tablado alguna otra reclamación por daños y perjuicios por igual motivo. La sentencia se funda en la supuesta negli-gencia contributoria por parte de Rodríguez, el interfecto, y en la falta de prueba con respecto a la negligencia de la compañía demandada. El apelante se opone a las conclusio-nes de hecho alegando que de los hechos establecidos por la prueba no pueden inferirse tales conclusiones, según apare-cen en la exposición del caso contenida en los autos. Por tanto, conviene que primeramente examinemos las objecio-nes que han sido formuladas a las conclusiones de hecho y que las comparemos con la prueba que aparece de los autos. Las consideraremos por el orden en que han sido presenta-das en los autos en tanto en cuanto nos sea posible.
*616De un examen de las conclusiones de hecho podemos de-cir:
Io. La corte, en los párrafos 3o. y 6°., estimó probado que los dos alambres que conectaban la casa número 28 con el alambre principal de la planta, tenían una corriente eléctrica de intensidad desconocida. Esto es ciertamente así, pero a la vez la declaración del Dr. Córdova demuestra que era mayor que la fuerza corriente de 110 voltas, y con respecto a este punto la declaración de éste ha sido corroborada por la del Sr. Curtiss, director de la compañía demandada. Bien pudo la corte sentenciadora haber fijado el mínimum de in-tensidad y que la corriente que conducía era mucho mayor.
' 2o. También se estimó probado en el tercer párrafo que los alambres mostraban algunas peladuras que podían per-fectamente ser observadas a la simple vista por cualquier persona que estuviera parada en la calle y colocada debajo de los dos alambres con simplemente mirarlos. Resulta de la evidencia que era necesario lijarse atentamente para ver las partes descubiertas del alambre, y hay prueba de que las mismas no podían verse en manera alguna desde la calle. Se ha dicho también que las partes descubiertas eran del mismo color como las demás del alambre y que la única dife-rencia consistía en el menor tamaño del alambre en los sitios descubiertos. Esto ha quedado demostrado por las decla-raciones de Quintana, Vázquez, Pedro J. Coll, José V. Coll, y Ramos.
3o. La corte sentenciadora en el párrafo quinto de sus conclusiones expresa que después de tirar el alambre del teléfono sobre los alambres de la luz eléctrica “el interfecto volvió a cogerlo por el otro lado de dichos dos alambres, y al tirar con ambas manos fué levantado violentamente y arrojado contra el balcón, etc.”- Esta conclusión no está sostenida por la prueba que demuestra que Rodríguez no tiró del alambre telefónico sino que recibió dicho sacudi-miento tan pronto como los alambres se pusieron en con-tacto. Esto ha quedado demostrado por las declaraciones *617de Pedro Coll, Quintana y. Ramos. La corte también parece hacer inculpaciones a Rodríguez por sostener los alambres por espacio de cinco minutos haciéndosele difícil a las per-sonas que llegaban en su ayuda el separarlo de los alam-brés. Su contacto con estos alambres fué ciertamente invo-luntario y el juez apenas lo consideró de otro modo.
4o. La corte también en su séptima conclusión, expresa que no se “demostró completamente cuál fuera el grado mínimum de intensidad de una corriente necesario para ma-tar a un joven robusto, como era el demandante,” siendo este hecho suficientemente probado por la declaración del Dr. Córdova, que declaró que se necesitaba una corriente mayor de 110 voltas. No había necesidad de probar cuál era' pre-cisamente la intensidad mínima que se necesitaba, aunque esto hubiera podido hacerse. El médico ya había expresado que este mínimum variaba según las circunstancias que con-currieran al contacto.
5o. La corte asimismo en su conclusión séptima, dice que “no fué demostrado satisfactoriamente el hecho de si el refe-rido Rodríguez estaba sudando o nó en el momento en que ocurrió el accidente;” esta conclusión no es compatible con la relación de hechos. El testigo José Coll declaró “que las manos del individuo estaban secas y que no había humedad alguna a su alrededor.” Ramos dijo que “en sus manos no' había lodo o humedad de ninguna clase.” No aparece prue-ba en contrario. i
6o. La corte continúa expresando en la referida conclu-sión séptima que no “creía que las condiciones topográficas del lugar en que el accidente ocurrió se hubieran demostrado completamente, o sea que tal lugar estaba completamente húmedo o seco, o en algunas partes seco y en otras húmedo.” Hay abundancia de prueba que demuestra claramente que el sitio de referencia en que Rodríguez se encontraba parado estaba enteramente seco. Yéanse las declaraciones de los tes-tigos Quintana, Pedro J. Coll, José Coll, y Ramos, agregando este último como razón de su declaración, “que a pesar de el *618fiecfio de que había estado rodando por el suelo no se liabía. llenado de lodo.”
7o. La corte sentenciadora asimismo estimó probado en el párrafo noveno de sus conclusiones, que no se demostró que el interfecto “adoptara el debido cuidado o diligencia para evitar el peligro, que es de presumirse adoptaría una persona de prudencia ordinaria, etc.” Esta conclusión no está sostenida por la prueba como se verá más adelante en esta opinión.
8o. La conclusión décima expresa que el interfecto tuvo otros medios a su alcance para realizar su trabajo con entera seguridad, aunque claramente no aparece de la prueba cuáles fueron diclios medios o la manera como pudo proceder.
9o. La corte sentenciadora en sus conclusiones undécima, y décimacuarta con respecto a negligencia contributoria no se estiman justificadas, como se verá de los lieclios expresados y discutidos posteriormente.
10°. La corte en su conclusión duodécima expresa que “no estima probado acto alguno de negligencia por parte de la compañía demandada que fuera causa inmediata del acci-dente.” Esta conclusión no es compatible con los.fiechos pro-bados, según nuestro criterio, como se verá cuando discutamos la cuestión ampliamente más adelante en esta opinión.
11°. No es necesario examinar las conclusiones del juez sentenciador más extensamente en cuanto a las objeciones que contra ellas se formularon por el apelante, ya que en las que fiemos examinado están comprendidos los principales puntos envueltos. Por supuesto, las conclusiones del juez sentenciador deben estar de acuerdo con los fiecfios, según aparecen en la relación del caso, o de lo contrario no puede declararse que la sentencia está sostenida por los mismos. Si la corte fia fiecfio deducciones indebidas de los fiecfios se-gún los mismos fian sido referidos y certificados por dicfio juez, entonces éste fia cometido un error manifiesto que exige la revocación de la sentencia y la concesión de un nuevo-juicio.
*619Dyer v. Heydenfeldt, Cal., 4 Pac. Rep., 1187; Southern Cal. Ry. Co. v. Slauson, 138 Cal., 343; Hunter v. Milam, 133 Cal., 603.
Por tanto, aunque la sentencia dictada por la corte inferior se fundó indebidamente en conclusiones erróneas que no están justificadas por la exposición del caso que fue apro-bada por dicho juez, conviene, sin embargo, con el fin de hacer un examen acabado de estos autos en todos sus as-pectos, que revisemos los supuestos errores según han sido especificados en el señalamiento de errores. De acuerdo con esto, los examinaremos por su orden en tanto en cuanto sea conveniente hacerlo y los discutiremos en relación con el re-sultado producido por los mismos según aparece de la sen-tencia. Son muy numerosos y ascienden a 16 los señala-mientos, siendo por tanto, conveniente, que los presentemos en toda su extensión antes de comenzar a considerarlos.
Los señalamientos de errores,- según aparecen en el ale-gato del apelante, son los siguientes:
“SEÑALAMIENTOS DE ERRORES.
“Io. La corte cometió error al negar la primera moción de la de-mandante solicitando una sentencia en mérito de las alegaciones presentadas.
“2o. La corte erró al negar la segunda moción de la demandante solicitando fallo en mérito de las alegaciones presentadas, después de permitir la enmienda al affidavit de la contestación.
“3o. La corte erró al no permitir a la demandante probar, por el testigo Dr. Ulpiano S. Córdova, la historia de la enfermedad y del accidente, cuando dicho doctor fué a recetar al lesionado, y que hi-ciera éste a dicho médico en aquel momento.
‘ ‘ 4o. La corte cometió error al no permitir a la demandante probar, por el testigo Dr. Ulpiano S. Córdova, el voltaje mínimo que es nece-sario para producir las heridas que dicho médico observó en el indi-viduo Ramón Rodríguez Vázquez, por cuanto dicho médico declaró haber estudiado electroterapia, haber examinado al individuo y conocer los efectos fisiológicos, de una corriente eléctrica sobre una persona, habiendo admitido la demandada sus condiciones como perito médico ■y siendo la electroterapia asignatura que estudian en esa profesión.
*620“5o. La corte erró al no permitir a la aetora probar por el testigo Dr. Ulpiano S. Córdova,' el voltaje mínimum que sería necesario para producir las quemaduras que examinó en ese individuo, y cuál sería el voltaje mínimo que en medicina sería suficiente para producir que-maduras mortales en un individuo, por las mismas razones señaladas en el error que precede y por haberse opuesto la demandada sin fun-dar su objeción.
‘16o. La corte cometió error al permitir probar a la demandada, por repregunta dirigida al Dr. Ulpiano S. Córdova, que la tensión eléctrica aumenta un poco teniendo las manos húmedas el individuo, toda vez que no se había demostrado antes que dicho individuo tu-viera las manos humedecidas.
“7o. La corte erró al negarse a eliminar las cuatro repreguntas hechas por la demandada al testigo Dr. Ulpiano S. Córdova, así como las respuestas obtenidas, que aparecen todas bajo el número 7 del pliego de excepciones, por ser las mismas impertinentes y faltarles base en materia de hecho.
“8o. La corte erró al no permitir la pregunta de la demandante al testigo Francisco Quintana, acerca de si la cantidad de agua que se echa en la calle es tan voluminosa que se filtra por la superficie o sólo la moja, toda vez que dicha pregunta era pertinente y la demandada se opuso sin decir por qué.
“9o. La corte erró al desestimar la pregunta de la demandante al testigo Francisco Quintana, acerca de si estaba seguro que el sitio donde estaba el individuo estaba seco o húmedo, por cuanto dicho inte-rrogatorio era pertinente, toda vez que la corte, en sus conclusiones, no estimó probado ese extremo, y la demandada se opuso sin decir por qué.
“10°. La corte erró al no permitir la pregunta de la demandante al testigo José Y. Coll, acerca de si alguna vez había dado dicho testigo autorización a la compañía demandada para que instalase esos alam-bres o algunos alambres eléctricos en la casa No. 28 del camino de la Playa, por cuanto el objeto de la actora era demostrar que la com-pañía demandada había tenido durante siete años esa acometida sobre dicha casa, con corriente, en un sitio peligroso, sin utilidad alguna y sin autorización del dueño, según se alega en el hecho 5 de la demanda, habiendo quedado en consecuencia, sin probarse ese extremo de la demanda, que era una alegación esencial de la misma.
“11°. La corte erró al no permitir la pregunta de la demandante al testigo José Y. Coll, acerca de si esa instalación en la referida casa durante los siete años que vivió allí el testigo, la ha utilizado en ma-nera alguna, por cuanto la misma es material y tiende a demostrar, en *621unión del anterior interrogatorio, el carácter de trespasser de la de-mandada en el momento del accidente y porque dicha demandada se opuso sin decir por qué.
"12°. La corte cometió error al no permitir la pregunta de la aetora al testigo José V. Coll, acerca de si en esos siete años que vivió el testigo en dicha casa había pagado, o la compañía le había mandado a cobrar, algún bilí o alguna cuenta por luz eléctrica en dicha casa, toda vez que dicha pregunta era material y tendía a los mismos fines que las dos que preceden, habiéndose opuesto la demandada sin decir por qué.
“13. La corte erró al declarar con lugar, después de terminada la prueba de la demandante, la moción de sobreseimiento (nonsuit) que presentó la demandada para que se declarase sin lugar la demanda, fundándose en que la prueba no había demostrado que hubiera negli-gencia por parte de la demandada, y de haberla, en todo caso, que existiría negligencia contributoria, toda vez que de la prueba presen-tada resulta claramente demostrada la negligencia de dicha deman-dada, probados los hechos esenciales de la demanda que permitió la corte, y en modo alguno resulta negligencia contribuyente por parte del finado, habiendo sido la causa eficiente de su muerte la negligencia de dicha demandada.
“14°. La corte erró al considerar, resolviendo dicha moción de nonsuit, motivos y fundamentos que no se especificaron al hacer la moción.
‘! 15°. La corte erró al no estimar que, en Puerto Rico, en un .caso como el presente, probado el hecho que causó el daño, se presume la negligencia de la demandada mientras ésta no justifique que ha ob-servado la diligencia correspondiente a un buen padre de familia.
' ‘ 16°. La corte erró al no estimar que en una moción de nonsuit se presume la verdad de toda la prueba de la demandante, y además cualquier hecho o hechos que legítimamente puedan inferirse de la prueba presentada; así como al no interpretar, en el presente caso, la evidencia presentada de la manera más contraria a la demandada. ’ ’
Habiendo por tanto expresado en toda su extensión y literalmente los errores que ban sido alegados por el ape-lante, podemos pasar a bacer un examen cuidadoso de los mismos. Conviene, teniendo en consideración las cuestiones tratadas en los mismos, que consideremos estos varios pun-tos en grupos, para aborrar tiempo y presentar la cuestión de modo más claro, siendo a la vez comprendida más fácil-*622mente: Los dieciseis señalamientos de error pneden por tanto, para los fines de esta disensión agruparse solamente en seis grupos, a saber:
I. Se ña alegado que la corte cometió error según se ex-presa en los señalamientos primero y segundo, al no conceder la moción del demandante, en la que solicitaba que se dictara sentencia sobre las alegaciones.
II. Alega el apelante que la corte cometió un error por lo menos cinco veces al resolver con respecto a la prueba del testigo Dr. Ulpiano S. Córdova, según se expresa en los señalamientos números 3°., 4°., 5o., 6o. y 7o.
III. Los señalamientos 8o. y 9o. alegan la comisión de un error al no permitir que se hicieran preguntas por parte del demandante al testigo Francisco Quintana, con respecto al agua de la calle y en relación con las condiciones del lugar en que ocurrió el accidente o sea si estaba húmedo o seco.
IV. Al examinarse al testigo José V. Coll, dueño de la casa número 28 de la calle de la Playa, el apelante alega que por lo menos tres veces se cometieron errores por la corte, según se especifica en los señalamientos décimo, undécimo, y duodécimo.
V. Alega el demandante que cuando la causa del acci-dente ha sido probada según se ha alegado que se hizo en el caso de autos, se presume que la demandada ha sido culpable de negligencia hasta que se demuestre por medio de alguna prueba que usó toda la diligencia posible que un buen padre de familia emplearía para evitar el daño. Esto se ha expresado en el décimoquinto señalamiento de error y ella se funda en el último párrafo del artículo 1804 del Código Civil de Puerto Eico, en donde se establece una regla de evi-dencia así como la responsabilidad.
VI. Alega por último el apelante, que la corte cometió un error fundamental al declarar con lugar la moción de la demandada sobre sobreseimiento y dictar sentencia en contra del demandante, como aparece más claramente especifi1 cado en los señalamientos de error 13°., 14°. y 16°..
*623Io. El demandante solicitó que se dictara una sentencia sobre las alegaciones, porqne la contestación no estaba sos-tenida por affidavit según exige la ley. (Código de Enjui-ciamiento Civil, arts. 118-132.) Una de las objeciones que se formuló al affidavit es que el declarante no ba demostrado estar autorizado para prestar dicto affidavit. Este dice que es el director y que está mejor informado con respecto a los hechos que ninguna otra persona. Esto es suficiente con arreglo al artículo 118 que expresa al final del mismo, “cuan-do una corporación es parte1, el juramento puede hacerse por cualquier funcionario de la misma.” El director puede per-fectamente jurar la contestación.
Pero el otro defecto que existe en el affidavit, es que el mismo no determina según se ha jurado en las alegaciones de la contestación sino de la demanda. Este parece ser el caso al examinar el affidavit. Pero el abogado de la demandada, confiesa este error que imputan al copista y dicen que quisie-ron expresar al hablar de “los hechos expuestos en la de-manda,” en vez de “los hechos expresados en la contesta-ción a la demanda.” Solicitaron permiso para enmendar el affidavit con respecto a este punto y le fué concedido por la corte. La corte tenía la facultad discrecional de permitir que se hiciera tal enmienda. T es un hecho bien establecido que cuando tal discreción existe no podemos revisar la ac-ción asumida por la corte sentenciadora en el ejercicio de dicha discreción a menos que se demuestre que ha abusado de la misma. (Palace Hardware Co. v. Smith, 134 Cal., 381; Nicoll v. Weldon, 130 Cal., 666; Melde v. Reynolds, 129 Cal., 308; Gould v. Stafford, 101 Cal., 32.)
Pero de todo lo que consta en los autos resulta que aun-que se permitió por la corte que la demandada hiciera la enmienda al affidavit, ésta jamás se hizo. (Pág. 10, 18, 19, 20, 21, 80, 81 y 93 de los autos.) Este fué probablemente una simple negligencia por paite de alguna persona que no se conoce; pero debemos considerar los autos según ellos apa-recón en la transcripción.
*624Sin embargo, aunque aparece de los autos que el crite-rio adoptado por la corte pudiera ser erróneo, resultan in-materiales cualesquiera errores que hubieran podido come-terse, puesto que ambas partes consideraron la enmienda al affidavit como realmente hecha. Esto no obstante, si se de-volviera el caso a la corte sentenciadora a los efectos de la celebración de un nuevo juicio, dicha corte debe exigir que se haga formalmente la enmienda.
2o. El Dr. Ulpiano S. Córdova, fuá llamado como testigo por el demandante. Como esta agrupación de los errores que han sido alegados se refiere conjuntamente a las cues-tiones sobre las cuales declaró este testigo, conviene que in-sertemos toda su declaración. El declaró como sigue:
“El testigo Dr. Ulpiano S. Córdova Dávila; que es médico cirujano; que después de graduado ha estado en el ejercicio de su profesión ocho años, pero antes tuvo doce años de práctica médica: que tuvo ocasión de conocer al individuo Ramón Rodríguez Vázquez; que lo conoció allá por el mes de octubre del año pasado, que lo llamaron a verlo por pri-mera vez, que antes lo había visto pero que nunca le había recetado; que el día que lo llamaron examinó a ese indivi-duo; que examinó a ese individuo detenidamente; que pre-sentaba quemaduras de tercer grado en la frente, en la na-riz, en la cara, en el tórax, en eh brazo izquierdo, y en una de las piernas, que no recuerda si era la izquierda o la dere-cha; que esas quemaduras eran intensas de tercer grado, con pérdida del tejido muscular; que examinando el estó-mago y los intestinos de ese individuo se notaba la crepita-ción del cuálido y había unas quemaduras horribles desde la viscera bucal hasta la intestinal, el corazón no funcionaba bien, el hígado estaba en mal estado, el vaso lo mismo, todo en mal estado; que a los diez o doce días después le dijeron que había muerto; que por el examen que hizo, por el carác-ter de las heridas y por el estado en que estaban sus órga-nos interiores puede decir que estas heridas han debido ser producidas por una fuerza inmensa, como por una descarga *625eléctrica, por la electricidad; que lia tenido que ser por la electricidad; que en opinión del testigo esas heridas fueron producidas por fuerza calorífica intensa, como de electrici-dad; que otra fuerza calorífica que la de la electricidad no ha podido producir heridas tan intensas ni del carácter de esas; que buscó en el vientre a ver si había zig-zag pero no lo encontró, sólo lo había en la frente; que la condición de la herida que presentaba en las manos era difícil asegu-rarlo por las diversas líneas que tiene la mano; que el olor que despedía era completamente pútrido; que una de las asig-naturas que estudian los médicos en su profesión es la elec-troterapia, sobre los efectos de la electricidad en el ser hu-. mano. Que conocía a ese individuo de antes pero que nunca le había recetado, que era un individuo grueso, robusto, y aun-que nunca lo examinó, su aspecto era de un hombre saludable; que suponiendo que ese individuo tuviera veintidós años, que fuera un hombre fuerte, robusto, saludable, sobrio, trabajador, de una musculatura vigorosa, en buena salud, sin haber pade-cido de enfermedades en sus órganos internos, opina el testigo que una fuerza eléctrica de 110 volts no hubiera sido suficiente para herirlo en la forma en que estaba; que el voltaje en la electricidad, médicamente hablando, es el grado de intensidad de la corriente; es la tensión de la corriente; que no sabe cómo se llama el volumen de la electricidad, que conoce el término voltaje en medicina, que estudian la cantidad de voltaje que es suficiente para matar a un hombre, una persona; que tuvo ocasión de estudiar todo lo que es necesario de electricidad para aplicar a un individuo, que es la dosifica-ción, es la posología, que pudiérase llamar, de la electricidad que necesitamos para ciertas y tales enfermedades; que tie-nen también que estudiar los efectos del voltaje en relación, con un individuo según la enfermedad, la cantidad de elec-tricidad que pueda matar a un hombre; que voltaje es la intensidad de la corriente; que por los aparatos que usan puede el testigo apreciar la intensidad de la corriente; que eso tendría que referirse a una unidad, que es el voltaje.. *626¿Qué fuerza desarrolla ese voltaje? Resp. Hasta allí no lle-gan mis conocimientos. (Las cuatro últimas respuestas del testigo fueron dadas a preguntas de la corte); que Ramón Rodríguez Vázquez, aceptando que tuviera 22 años de edad, qué fuera un hombre robusto, saludable, sobrio, trabajador, que pesaba ciento cuarenta y cinco libras más o menos, que nunca había padecido enfermedad, con funciones completas de sus órganos interiores, un hombre normal, situado en una calle, en el lado de la calle correspondiente a la acera, en tierra seca, sosteniendo un alambre telefónico que está sin formar, cuyo alambre se pone en contacto con otros alambres eléctricos, y suponiendo que por esos alambres eléctricos cir-culara electricidad de una tensión o voltaje de 110 volts y que ese alambre de 110 volts se pusiera en contacto con él en las condiciones explicadas, cuyo individuo haya agarrado con :sus manos el alambre telefónico y al conectarlo con los alam-bres eléctricos recibiera un sacudimiento que lo lanzara al suelo, sosteniendo el alambre por espacio de cinco minu-tos más o menos, sin poderse desprender de él, y mientras no Se podía despegar, recibía sacudimientos constantes por la electricidad, en opinión del testigo, ese voltaje si hubiera sido de 110, la corriente que circularía por los alambres eléctri-cos en ese momento que se comunicó a ese individuo, no hu-biera sido suficiente para producirle las quemaduras morta-les que observó en dicho individuo Rodríguez Vázquez, se-;gún ha declarado. Que un individuo de las condiciones que ¡se describen anteriormente puede vivir de 60 o 70 años aquí ■en Puerto Rico. Repreguntado por el abogado de la de-mandada, dijo que todas las personas no tienen la misma pro-pensión para resistir la electricidad; cada persona se puede decir que tiene una condición diferente para resistir tanta o más tensión de electricidad, que la potencia eléctrica que es .suficiente para matar a un hombre no produce ningún efecto a veces, en otro hombre distinto, pero nunca el mínimum de voltaje reconocido mata a ninguna, de modo que un voltaje de 145 puede matar a una persona y el mismo voltaje no mata *627a otra, pero el mínimum de 110 volts no mata a ninguna persona. ¿En una persona que tenga las manos humedecidas, el efecto de' 110 volts es el mismo que en otra que no las tenga? Eesp. Teniendo las manos húmedas aumenta un poco la ten-sión, que la ciencia no describe cuanto aumentaría, que se sabe que la tensión aumenta un poco pero no se sabe la cantidad. Que el efecto de una corriente eléctrica es diferente según el punto que toque la corriente, por- ejemplo, una corriente diri-gida por el plexo solar mataría indudablemente primero a una persona que si se dirigiera sobre las manos; que hay diferencia entre los efectos del choque según el sitio donde se aplica la corriente.”
La primer cuestión que surge en relación con la declara-ción del testigo Dr. Córdova, es la de si debió o nó habér-sele permitido contestar la pregunta del demandante y ex-poner a la corte la manifestación que a él le hizo su cliente Rodríguez con respecto a las circunstancias del accidente y cómo fué que se quemó. También debe tenerse presente que el testigo, según aparece de los autos, solamente tuvo una entrevista con su paciente y ésta tuvo lugar en el mes de octubre de 1910; que la lesión le ocurrió el día 10 de aquel mes y que Rodríguez falleció en 14 de noviembre^ siguiente. Debe haber sido próximamente hacia fines del mes de octubre cuando el doctor vió a su enfermo, pues éste dice que diez o doce días después le dijeron que el hombre había muerto. El relato expresado por el perjudicado fué referido a su mé-dico mucho tiempo después del accidente para que sus mani-festaciones puedan considerarse como parte de la res gestae. Estas manifestaciones eran simplemente de referencia y fue-ron debidamente rechazadas durante el período de la prueba del caso.
16 Cyc., 1246 y 1192 y casos citados.
La corte también se negó a permitir que el Doctor Cór-dova declarara como perito con respecto a cuál era el voltaje mínimum necesario para producir las heridas que el médico había observado en su paciente, y para producir quemaduras *628mortales en sn persona. Esta negativa se fundó en el hecho de que la corte no consideró que el Dr. Córdova había demos-trado reunir las condiciones como tal perito. Su declara-ción muestra que reunía algunas condiciones como perito aun-que tal vez no estaba muy familiarizado con la fuerza de las corrientes eléctricas como lo están algunos expertos. Hu-biera sido más acertado admitir su declaración en lo que pu-diera servir y considerarla debidamente al hacer la corte sus conclusiones de hecho. Pero la admisión hecha por la de-mandada cuando el demandante estaba interrogando al doctor para demostrar su capacidad como perito, es suficiente’ para impedir que se formularan objeciones algunas a su decla-ración como tal perito. De los autos aparece que la deman-dada admite que el testigo posee los conocimientos y condi-ciones necesarios para declarar como perito médico en este caso. Por tanto, él reunía enteramente las condiciones para, poder expresar cuál era el voltaje mínimum que puede ha-ber producido tales heridas como aquellas que observó en el perjudicado y cuáles eran las que podían considerarse como-mortales. Esta es una cuestión que en la segunda década, del siglo 20 está al alcance de los conocimientos profesio-nales de cualquier principiante en la moderna ciencia de la medicina.' El haber excluido tal declaración fué claramente-un error, especialmente si se considera esto a la luz de las conclusiones a que llegó la corte en la cual fundó su sen-tencia.
Pero por medio de este mismo testigo la corte permitió-a la demandada en el examen de repreguntas probar que la fuerza de la corriente eléctrica aumenta ligeramente cuando se aplica a una persona en sus manos, estando humedecidas, a pesar de que no se presentó prueba alguna de que las manos de Rodríguez estuvieran húmedas en aquella ocasión. Si había de presumirse que las tenía mojadas debido al sudor, puede demostrarse de acuerdo con las conclusiones de la corte, que este hecho no quedó establecido por la prueba. Para que las preguntas hipotéticas puedan ser admisibles, deben fun-*629darse en hechos ya probados en el caso. No habiendo sido esto así, la admisión de esta declaración constituyo error. Este principio es tan conocido que apenas se hace necesario citar autoridades.
Por tanto, debió la corte sentenciadora haber declarado con lngar la moción del demandante para que'!se eliminaran de los autos las cuatro contestaciones hechas por el testigo Dr. Córdová, a las cnatro preguntas por parte del abogado de la demandada. Estas fueron las siguientes:
Ia. P. “¿Podría usted decir cuál es el aumento de la ten-sión?” 2a. “¿Cuál es la regla aritmética?” El contestó: “La ciencia no la describe: sabemos que la tensión aumenta un poco pero no sabemos cuánto.” 3a. P. “¿Cree usted doctor, que el efecto de una corriente eléctrica, admitiendo que ésta sea de 110 voltas, es siempre la misma, cualquiera que sea la forma en que la conmoción se reciba y cualquiera que sea la manera en que se coja el alambre?” Contestó: “Es dife-rente ; eso depende en el punto donde toque la corriente; por ejemplo, una corriente eléctrica aplicada en el plexo solar, ma-taría indudablemente primero a una persona que si se diri-giera sobre las manos.” 4a. P. ¿De modo que existe una dife-rencia según su declaración en los efectos producidos por el sacudimiento?” Contestó: “Sí, según el sitio en que se aplique la corriente.”
Puesto que el testigo fué aceptado por el demandante como perito, y que como tal fué presentado, no puede ésta alegar ahora que estas contestaciones no eran admisibles debido a la falta de capacidad de dicho perito. Pero la obje-ción que contra ellas se ha formulado ha sido por conside-rarlas impertinentes y por carecer realmente de fundamento. No las consideramos así. Con ellas se trataba de probar o impugnar las cuestiones presentadas en las alegaciones y fueron debidamente admitidas y hubiera sido un error por parte de. la corte el haberlas eliminado.
3o. Se hicieron al testigo Quintana por el demandante dos preguntas para probar la humedad o sequedad de la calle *630y el sitio determinado en que se encontraba parado Bodrí-guez cuando sufrió las quemaduras por la corriente eléc-trica. Estas preguntas fueron rechazadas por la corte. Se hace difícil comprender cómo pudo haberse considerado esta prueba como inmaterial o impertinente, especialmente porque de un examen de las conclusiones resulta que la corte con-sideró como una cuestión esencial el no haberse probado este hecho. No se formularon objeciones algunas a estas pre-guntas por parte de la demandada que proporcionaran alguna luz acerca de la cuestión. Según es bien sabido y aparece de la prueba contenida en los autos, que la humedad aumenta la fuerza de la corriente eléctrica, era ciertamente pertinente a las cuestiones en este caso el demostrar las condiciones de la tierra en y alrededor del sitio en que se encontraba parado el interfecto en el momento de recibir las heridas que le cau-saron la muerte. La exclusión de esta prueba constituye un error manifiesto y esencial.
4°. Alega el apelante que no debieron haberse rechazado ciertas manifestaciones del testigo Coll, pues que con ellas se trataba de demostrar una alegación esencial contenida en la demanda. La quinta alegación contenida en la demanda, es como sigue:
‘ ‘ Que según informes de la aetora, el dueño de la referida casa No. 28 del camino de la Playa de Ponce, nunca consintió en el estableci-miento de la referida acometida formada por dichos dos alambres eléc-tricos y desde que habita su indicada casa, hace ya algunos años, nunca ha utilizado la luz eléctrica de la demandada, no obstante lo cual, ésta ha permitido negligentemente que los indicados alambres permanezcan allí, como estaban en octubre 10 de 1910, conectados con la mencionada casa y debajo de dichos hilos telefónicos. ’ ’
La demandante trató de demostrar con esta prueba que la compañía demandada había conservado por espacio de siete años con anterioridad a la "muerte de Bodríguez, una conección eléctrica con la casa número 28, por medio de alam-bres que llevaban la corriente que produjo la muerte al inter-fecto, en un sitio peligroso y público sin beneficio alguno *631para el dueño de la casa y sin sn permiso, y que por consi-guiente, la demandada era una trespasser, y que esta decla-ración era esencial y se hacía en apoyo de la quinta alega-ción expresada en su demanda. Debe notarse que no se for-muló objeción alguna por parte de la demandada a este pá-rrafo de la demanda, ni se presentó moción alguna para eli-minarlo de los autos y que fué una de las cuestiones discu-tidas en el juicio de este caso. Indudablemente que la negli-gencia de la demandada era una cuestión importante, en reali-dad la principal cuestión del caso. Y si la demandada tuvo por espacio de siete años dos alambres innecesarios por los que pasaba una corriente que podía producir la muerte a una persona y que llegaba a una casa cuyo dueño no autorizó' o deseaba esta conexión, esto por lo menos sería una circuns-tancia tendente a demostrar la negligencia de la demandada,, según se ha alegado en la demanda. Por tanto, la declara-ción del testigo Coll acerca ele este particular era pertinehte y esencial y no debió haber sido rechazada.
5o. El décimoquinto señalamiento de error presenta una cuestión puramente de derecho, puesto que quedó completa-mente establecido el hecho de que la causa de la muerte-de Rodríguez fué debido a la corriente eléctrica que pasaba por los alambres de la demandada. El artículo de la ley en que se funda el apelante o sea en el último párrafo del artículo 1804, (Código Civil, pág. 1215), dice lo siguiente':
“La responsabilidad de que trata este artículo cesará cuando las personas en él mencionadas prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño.” (Yéase el Có-digo Civil, art. 1804, párrafo último.)
El muy respetable comentarista Manresa, hace las si-guientes observaciones en el artículo concordante del Código Civil Español:
11 Que dicha responsabilidad cesa cuando las personas a quienes la. impone el art. 1903, prueben que emplearon toda la diligencia de. un buen padre de familia, estableciéndose en su virtud.en dicho artículo» ,una presunción legal de la culpabilidad de las personas,citadas en él, *632pues en razón a las relaciones de autoridad o superioridad que man-tienen con los autores del daño causado, la ley presume que les es imputable la causa del mismo por su propia culpa o negligencia, con-siderándoles como autores morales de dicho daño por no haber puesto de su parte el cuidado o la vigilancia necesaria para evitar que aquéllos dieran origen a él, conforme con cuyo criterio se halla la sentencia de 18 de mayo de 1904 antes citada. Pero esa presunción establecida por la ley no es absoluta o juris et de jure, sino juris tanium, y por consi-guiente, cede a la prueba en contrario.”
12 Manresa, 611.
El aplicar a este caso la doctrina de res ipsa loquitur constituye una tentativa por parte del apelante, la que está claramente explicada en la opinión del Sr. Juez Yan Deván-ter emitida en el caso de San Juan Light and Transit Co. v. Requena, 224 U. S., 89. Esa parte de la opinión es como sigue:
“3. La'corte en sus instrucciones al jurado explicó en substancia ■que una compañía que provee de electricidad para fines de alumbrado ■y que tiene compromisos con el público de llevar una corriente eléc-trica conveniente a las residencias y sitios de negocios por medio de sus instalaciones eléctricas, está obligada a ejercitar tal vigilancia en el negocio con el cual trafica y adoptar tales precauciones en la conser-vación e inspección de sus alambres y demás utensilios que sean razona-blemente esenciales para impedir que una corriente excesiva y peli: •grosa pase por los alambres que suministran corriente eléctrica a aquellos alambres instalados en las casas de sus parroquianos, y en-tonces dijo:
“ ‘Y se les instruye además que si creéis de la preponderancia de la prueba que el interfecto murió cuando sin tener conocimiento al-guno de que había algún peligro usaba una luz incandescente para la cual se suministraba corriente eléctrica, por la compañía deman-dada, la presunción es que la compañía de luz eléctrica fué negligente e incumbe el demostrar que la fuerte y peligrosa corriente que llegó a los alambres no fué debido a ningún acto negligente por parte de la compañía.’
“Se formuló objeción contra esta instrucción por el fundamento de que en ella so había aplicado erróneamente la doctrina de res ipsa Voquitur. Si bien se reconoció que esa doctrina era de carácter restric-tivo y que cuando se hace mal uso de ella podría resultar perjuicio, creemos que no se cometió error alguno al aplicarla en este caso. El interfecto no tenía culpa alguna. El alambre principal de la deman-*633dada tenía una corriente eléctrica de una tensión alta y mortal. El ■alambre secundario llevaba a. su residencia una corriente excesiva y peligrosa que solamente podía pasar por el alambre principal. Si los alambres y transformadores hubieran estado en buena condición, la corriente excesiva y peligrosa no hubiera podido comunicarse al alam-bre secundario, y por consiguiente, no se hubiera proporcionado el per-juicio. Estos alambres y transformadores estaban exclusivamente al cuidado de dicha compañía y tenía ésta el deber constante de adoptar las precauciones necesarias con relación al peligro que podía causarse, para tenerlos en buenas condiciones. Según el curso corriente u or-dinario de las cosas, el daño no se hubiera proporcionado si se hubiera tenido presente dicho deber por parte de la compañía demandada. No solamente ocurrió el daño sino qué inmediatamente después se encontró que ambos transformadores no funcionaban bien. Uno de ellos estaba fundido y dañada su parte aisladora y el alambre de pro-tección de tierra del otro se encontraba roto. Además la compañía demandada se comprometió a dar una corriente de pequeño voltaje razonablemente segura y conveniente para el alumbrado, y la corriente qué suministró en esta ocasión era de alto voltaje, enteramente peli-grosa e inadecuada para finés de alumbrado. Estas circunstancias demostraron de modo terminante la negligencia por parte de la com-pañía demandada, no siendo necesario examinar mucho esta cuestión para comprenderla. Desde luego, que si la causa del daño fué una que no pudo haberse previsto y evitado, entonces no había culpa; pero a falta de una prueba en tal sentido o de alguna otra explicación, hubo prueba bastante por la que el jurado estuviera justificado en declarar culpable a dicha compañía. Esto es lo que se quiso expresar en la instrucción, interpretándola de modo razonable. Esta no es un modelo y de aparecer sola, hubiera estado sujeta a censura; pero si se lee a la luz de los hechos anteriores y posteriores y del caso que se encontraba ante el jurado, no podría entonces formularse objeción contraria. Leída así en ella se declaraba correctamente y se hacía aplicación de la doctrina de res ipsa loquitur, que consiste en que cuando una cosa pro-porcione un daño sin culpa del perjudicado, se demuestra que está exclusivamente bajo el dominio del demandado y el perjuicio o daño es tal que en el curso ordinario de las cosas no ocurriría si aquel que tiene tal control o dominio ejercita el debido cuidado, esto proporciona evidencia satisfactoria a falta de una explicación de que el perjuicio se ocasionó por la falta de cuidado por parte del demandado. Inland and Seaboard Coasting Co. v. Tolson, 139 U. S., 551, 554; East End Oil Co. v. Penn. Torpedo Co., 190 Pa., 350; Alexander v. Nanticoke Light Co., 209 Pa., 571; Trenton Passenger Railway Co. v. Cooper, 60 N. J. L., *634219; Newark Electric Co. v. Ruddy, 62 N. J. L., 505; 2 Cooley on Torts, 3rd. ed., 1424 ; 4 Wigmore on Evidence, see. 2509.”
Creemos que esta doctrina es de aplicación al'presente caso, habiendo, por consiguiente, cometido error la corte sen-tenciadora en no aplicarla. Esta omisión de la corte senten-ciadora en dar efecto a los debidos principios de ley que rigen este caso fné un error fundamental, el que por sí solo exige^ la revocación de la sentencia.
6o. Llegamos por último a la cuestión fundamental. ¿Pro-cedió correctamente la corte sentenciadora al declarar con lugar la moción de sobreseimiento de la demandada al con-cluir el demandante la presentación de su prueba? El ape-lante ha alegado varias razones para demostrar que dicha moción no debió haber sido concedida. No seguiremos pre-cisamente el orden en que las mismas han sido presentadas. Se ha alegado que en una moción de sobreseimiento deben considerarse como ciertas todas las pruebas presentadas por el demandante, debiendo admitirse cualesquiera hechos que pudieran legalmente inferirse de dichas pruebas y se alega que esto no se hizo por la corte en el presente caso. El declarar con lugar una moción de sobreseimiento es equiva-lente a dictar sentencia fundada en una excepción previa, siendo esto en realidad una excepción previa a la prueba.. Las mociones de sobreseimiento deben ser consideradas con cautela y concederse únicamente en aquellos casos que son completamente claros. Pero no existe nada en los autos por donde veamos que toda la prueba presentada por el deman-dante no fuera considerada por la corte como cierta, aunque pudiera ser el hecho que indudablemente es, de que distintas deducciones se hicieron de la misma, de aquellas que hizo el abogado del demandante. No incumbía a la corte dar a la prueba presentada por la demandante la mayor fuerza probatoria posible, sino que debe considerarse imparcialmente para ambas partes, como en todos los casos se hace y en cual-quier estado de los procedimientos.
*635Pero ¿debió la corte al resolver la moción de sobresei-miento haber considerado razones que no frieron alegadas en la misma? No es necesario resolver si se hizo esto o no, pues-to qne la corte si hubiera estado justificado por el estado de las alegaciones y de la prueba, pudo haber dictado la orden por iniciativa propia declarando que el demandante no había probado su caso sin tener en cuenta la acción que pudiera tomar la demandada en el asunto, no habiéndose cometido, por tanto, error en cnanto a este particular.
Pero ¿apareció de la prueba el hecho de que estuviera la demandada completamente libre de negligencia o no se probó que fuera culpable de alguna negligencia? Indudablemente que no. Se probó claramente que la demandada permitió que una corriente eléctrica pasara por su alambre principal a la casa número 28 en donde no se usaba dicha corriente y por acometidas que no se usaban desde hacía siete años pol-lo menos. Y que estos alambres que conectaban estaban des-cubiertos en sitios en donde podía escaparse esta corriente y perjudicar a cualquier persona que por casualidad los to-cara. Estos actos negligentes de la demandada han sido ad-mitidos a los efectos de la argumentación, pero se ha con-tendido que hubieran sido inofensivos a no ser por la negli-gencia del interfecto.
No podemos admitir la sabiduría de esta serie de razo-namientos. Es incompatible con los principios de ley enun-ciados en las autoridades más recientes invocadas con mayor aprobación, tales como el caso de Tolson y otros que en el mismo se citan, que se comentan y están subsiguientemente en esta opinión.
Además, según se ha resuelto en un caso de Louisiana, es el deber imperativo de una compañía de luz eléctrica que suministre electricidad por medio de alambres en lo alto, ex-tendidos por las calles de una ciudad, conservarlos constan-temente aislados con el fin de tenerlos en condiciones de que no se pongan en contacto con otros objetos, sin tener en con-*636sideración los hechos y cansas qne pnedan ocasionar el con-tacto.
Hebert v. Lake Charles Ice, Light & Waterworks Co., 11 La., 522; citando el caso de Fitsgerald v, Edison E. I. Co., 200 Pa. St., 540; 50 Atl. Rep., 161; 86 Am. St. Rep., 732; y otros casos. Véase también McLaughlin v. Louisville Electric Light Co., 34 L. R. A., 812; y Haynes v. Raleigh Gas Co., 26 L. R. A., 813.
Pero se ha alegado qne el infortunado Rodríguez, cuyo hijo trata ahora de qne se le indemnice, fné culpable de negli-gencia contribntoria, siendo ésta la cansa próxima e inme-diata de las intensas lesiones qne dieron por- resultado la muerte de dicho Rodríguez. Y la corte sentenciadora hace referencia a la siguiente doctrina sobre la cual debe fundarse la resolución de este caso, a saber:
“De esta serie de autoridades se deduce el principio inconcuso de que si la negligencia del demandado tiene un carácter pasivo y solo suministra el medio o la condición que en determinadas circunstancias puede ocasionar un daño, y esas circunstancias se ponen en movimiento y se producen por la voluntad y el acto independiente del demandante, de tal modo eficiente que sin ese acto no hubiera podido ocasionarse ese daño, ese acto independiente del demandante es la causa próxima del accidente, salvo el caso, que no es el de autos, en que el demandado, existiendo la negligencia del demandante, hubiera podido librarle del peligro y no lo hubiera hecho.”
Pero parece que esta corte consideró anteriormente de modo distinto la ley aplicable a tales casos. En una opinión bien razonada y dictada el día 15 de enero de 1909 la corte se expresa como sigue:
“Hay muchos casos en que se resuelve que aunque un deman-dante podría ejercitando cautela, haber evitado el accidente, sin embargo, dicho demandante puede, a pesar de esto, ser indemnizado si se prueba que el demandado pudo haber evitado el accidente ejercitando el debido cuidado. (Grand Trunk Ry. Co. v. Ives, 144 U. S., 408; Inland & Seaboard Coasting Co. v. Tolson, 139 U. S., 551; Davies v. Mann, 10 Meeson and Welsby, 546-549, 19 English Ruling Cases, 190.)
*637“Los tribunales ban resuelto que si un trabajador no emplea el me-dio más seguro al pasar por encima de alambres eléctricos, que supone están aislados, sin embargo de esto, él tiene el derecho de creer que el principal ba cumplido con su deber, y si tal trabajador pasa por donde cree que es más conveniente, no es culpable de negligencia eontribu-toria. (Clements et al. v. Louisiana Electric Light Co., 16 L. R. A., 43; Perham v. Portland General Electric Co., 40 L. R. A., 799.)”
Vargas v. A. Monroig e Hijos, 15 D. P. R., 27.
Por consiguiente, veamos los actos ejecutados por Rodrí-guez en relación con la serie de incidentes que dieron por resultado las lesiones que le produjeron la muerte. Su pro-pia manifestación del caso no aparece en los autos; sus la-bios ban permanecido cerrados en el silencio y por lo menos para nosotros permanecerán siempre así, pero podemos ob-tener alguna información de la declaración de los testigos que aparecen en la transcripción de autos.
El testigo Francisco Quintana declaró como sigue:
“Que estaba sobre la empalizada de la casa de Mayol y frente a la casa esa. Que sobre la empalizada de Mayol babía un alambre telefónico caído y muy cerca unos alambres de la luz eléctrica que iban a conectar con la casa No. 28; que estando parado en el portón vió a un hombre que cogía el alambre telefónico y lo tiraba, por encima de los alam-bres eléctricos y al cogerlo, al otro lado, saltó para arriba con el alambre en las manos, sin poderse despegar; que co-rrió para allá y trató de despegarlo del alambre, pero no pudo; que en eso llegó José Coll y le dió unas gomas de bici-cleta, que lo amarró con ellas y pudo despegarlo, llegando más gente, que unos lo sujetaron por los brazos y el testigo le tiró de la lengua para que no se abogara, basta que llegó el trolley y lo condujo al pueblo; que lo que hizo él fué tirar el alambre del teléfono por encima de la acometida de la luz eléctrica; que esas acometidas iban a conectar con la casa No. 28; que eran dos alambres; que cuando ocurrió el acci-dente Ramón Rodríguez Vázquez estaba parado sobre la ori-lla de la acera, yendo de aquí para allá a mano izquierda; *638que cuando lo cogió ese sacudimiento él estaba parado en tie-rra, porque todavía no babía allí acera, que la acera la ban puesto después; que en aquel momento lo que babía allí era tierra; que por el me'dio de la calle estaba búmedo, porque habían regado, pero donde él estaba parado estaba seco, por-que el agua no llegaba basta allí; que donde él estaba parado no estaba búmedo, babía polvo; que consiguió desprenderlo del alambre con la goma de bicicleta; que mientras estaba tratando de separarlo del alambre, ese individuo se movía mucbo y por la boca echaba humo; que se estremecía y tenía grandes sacudimientos y se quejaba; que lo amarró con las gomas por el cuello basta que lo sacó; que por la goma no se pasaba la electricidad; que llegó a cogerlo por los pies, pero que temía que se le pasara la electricidad y lo soltó; que inmediatamente después del accidente tuvo ocasión de mirar debajo de los alambres eléctricos en la parte de los mismos que quedaba por debajo; que no pudo encontrar por allí ninguna capa o corteza de los alambres eléctricos; que se fijaron como estaban los hilos del alambre eléctrico; que en parte se veía más delgado y por otra parte más grueso, pero no se podía precisar donde estaba el alambre desnudo; que lo que percibió eran peladuras en el alambre; que esas pela-duras eran pequeñas; que el alambre que sostenía Ramón Rodríguez Vázquez parece que estaba en alguna de esas pela-duras; que inmediatamente después del accidente vió que el alambre del teléfono quedaba sobre una de esas peladuras; que eso lo observó inmediatamente después del accidente; que para observar esas peladuras babía que fijarse; que esas peladuras quedaban en la parte correspondiente al lado inferior, pero está bastante alto; que pudo fijarse en el resto de la corteza o cubierta de esos alambres eléctricos que iban desde la línea del trolley a la casa esa, que como que les faltaba corteza en partes; que en el sitio donde ocurrió el accidente babía peladuras en algunos sitios como de una pul-gada; que esa parte es la que queda debajo de los hilos tele-fónicos ; que entre esos alambres de la luz eléctrica y los del *639-teléfono no hay alambres para impedir que se toquen unos •con otros; que después del accidente continuó trabajando allí •cerca; que trabajaban allí por temporadas, cuando hay ma-dera; hay veces que están quince y veinte días trabajando, continuamente; que antes no se había fijado en los alambres; que conoce algunos empleados del trolley, de la planta eléc-trica, de vista; que uno de esos empleados forró, días des-pués, los alambres que están en el sitio donde ocurrió el acci-dente, que ha visto el alambre más grueso; que vió esos alambres con un grueso forro después; que no recuerda cuán-tos días después del accidente fué que vió ese nuevo forro; que sabe que la tela que le han puesto lo ha llenado dema-siado, está más grueso el alambre y por eso se ha fijado; que ese individuo no se podía despegar del alambre; que el tes-tigo lo vió y estuvo allí todo el tiempo hasta que se lo lleva-ron; que vió las quemaduras que presentaba; que vió algu-nas; que ese individuo botaba humo por la boca y por todo el cuerpo; que hedía como a quemado. A repreguntas de la demandada, dijo: Que vió a ese individuo cuando estaba ti-rando el alambre del teléfono; que él tenía agarrado el alam-bre del teléfono; que el alambre del teléfono estaba por la parte de acá, él lo tiró por encima del otro y al cogerlo se quedó pegado; que se quedó pegado al cogerlo, el alambre estaba en el suelo después cuando lo tiró; que enrolló el alam-bre y lo tiró sobre el otro; que pasó sobre el alambre de la luz eléctrica al otro lado y entonces lo cogió; que estaba em-patando el alambre; que trataría de entesarlo antes, pero que eso no se puede hacer sin aparatos; que no hay necesi-dad de estirarlo con las manos antes de entesarlo; que ha-bía estado algún tiempo mirando ese alambre del teléfono roto allí; que no puede decir cuánto tiempo estuvo roto ese alambre del teléfono, que sería más de una semana, pero tanto como un mes no;.que ese individuo tenía las manos descubiertas, desnudas, al coger el alambre; que no amarró •el alambre con cuerda alguna para entesarlo; que él cogió el .alambre del teléfono con sus manos desnudas, completamente *640descubiertas; que cuando él tiró el alambre estaba parado en la calle, en la tierra,- que cuando cogió el alambre también estaba en la tierra; que allí no había acera entonces; que se acercó después que lo tiró y lo cogió; que la calle hacía una media loma; que estaba más bajo el lado de la acera; que momentos antes había visto el carro del riego; que allí no había ninguna zanja; que el alambre del teléfono estaba ti-rado sobre la empalizada de Mayol; que el alambre del telé-fono, antes del accidente no estaba colgando sobre el de la luz eléctrica, ni rozando con él, no lo tocaba; que no se había fijado en el alambre de la luz eléctrica antes del accidente; que después sí se fijó; que había que fijarse bastante, en el momento del accidente, para ver que el alambre de la luz eléctrica estaba descortezado; que podía verse desde abajo que el alambre estaba descortezado; que podía verse que es-taba en partes más delgado y en partes más grueso. A nue-vas preguntas de la demandante contestó: Que ese indivi-duo estuvo pegado al alambre sin poderse despegar como cinco minutos más o menos; que cuando dijo a la parte con-traria “al coger el alambre por el otro lado el individuo lesionado,” quiso decir que él tiró el alambre por sobre las dos acometidas eléctricas; que al cogerlo, cuando cayó al otro lado, fué que pasó el accidente; que estaba el testigo en un sitio que podía verlo a él perfectamente; que ese alambre él trataba de empatarlo con otro más adelante y más' alto en el siguiente poste; que tenía que pasarlo por encima de. esas dos acometidas para unirlos, que los alambres del telé-fono siempre van por encima; que esa calle tenía una espe-cie de loma; que la parte del camino de la Playa que da a ese sitio en partes hace hoyos; que el sitio donde el indivi-duo estaba se encontraba seco; que desde el- sitio donde es-taba parado el testigo, mirando por la parte superior del alambre, se podía ver que era más fino; que no se podía observar el alambre al desnudo por el motivo que tiene un mismo color; que se ve del mismo color desnudo que con la corteza; que hubiera sido necesario subir con una escalera *641y tocarlo ; que eso era por la parte superior solamente.. 4 preguntas de la corte, dijo: Que cuando él tiró el alambre lo tiró por encima de los alambres eléctricos que estaban ten-didos ; que allí arriba, en la parte superior, no había ningún poste con cruceta.”
‘Julio Castillo declaró como sigue:
“Que estaba un alambre del teléfono sobre el alambre de la planta eléctrica, sobre los alambres que venían de la línea principal a dar luz a la casa; que no le consta si daban luz a la casa o nó; que sólo sabe que estaban conectando con la casa; que el sitio de los alambres eléctricos donde descan-saba el alambre del teléfono era más delgado, parecía que no tenía corteza; que ese descortezamiento estaba así en dife-rentes sitios del alambre; que en otros sitios estaba también el alambre descortezado; que en ese mismo sitio le ban pues-to una capa que no tenía el día del accidente; que para obser-var el descortezamiento en los alambres eléctricos que caían a la casa, tenía uno que fijarse un poco, porque el alambre es todo del mismo color; .que el alambre así desnudo se po-día observar, porque está más delgado en unos sitios que en otros; que eso fué lo que el testigo observó en la parte de abajo del alambre; que se fijaba para ver que le faltaba cor-teza en la parte de abajo, en la de arriba no podía verlo;; que el alambre de la acometida eléctrica estaba hacia la casa;. que miró desde el suelo; que el alambre estaba sobre su ca-beza; que el sitio que podía ver desde el suelo era la parte' de abajo; que el alambre del teléfono caía por encima; que-le faltaba forro abajo, que ahora no puede decir si le faltaba o lo tenía por la parte de arriba por estar debajo el testigo.”'
El testigo Tomás Vázquez contestando a preguntas de la, demandada declaró como sigue:
“Que no se fijó si el alambre estaba cerca del.sitio descor-tezado; que para ver si estaba descortezado el alambre de la luz eléctrica tuvo que subirse al balcón; que trató de ver' desde tierra y no pudo ver nada; que lo descortezado sería cuestión de dos o tres pulgadas más o menos; que la-parte *642descortezada del alambre, se veía desde abajo más delgada que el resto del alambre, lo que se podía ver fijándose bien tal vez; que eso lo vió después del accidente; que antes del acci-dente no tuvo ocasión de ver el sitio ese.”
El testigo Pedro J. Coll declaró lo siguiente:
“Que él tiró un solo alambre del teléfono; que al coger el alambre del teléfono por el otro lado, después de haberlo tirado por encima de los de la luz eléctrica, fué que lo lanzó sobre un balcón; que lo lanzó a la casa siguiente a donde está la acometida eléctrica; que el sitio donde estaba el in-dividuo de pie estaba seco; que en el centro de la calle había humedad, con motivo de haberse regado la calle con los pipo-tes del riego; que donde el individuo estaba no había llegado el riego porque aquél es un sitio llano; que en aquel entonces ino había acera allí, que hoy sí; que el sitio donde estaba él es el sitio que ocupa hoy la acera; que él estaría pegado al alam-bre ese del teléfono cuestión de cinco minutos o cosa así; que iél trataba de despegarse, pero no podía, fué muy fuerte la sacudida que le dió y tenía el alambre pegado de las manos; que pudo observar que mientras él tenía sostenido el alambre .así, recibía sacudimientos de la corriente; que tan pronto él -cogió el alambre que había tirado por encima de los dos de la luz eléctrica fué lanzado; que el estremecimiento fué tal que lo levantó de la tierra y lo lanzó contra el balcón; que 'eso sucedió tan pronto el individuo echó mano al alambre telefónico, al caer por encima de los dos de la luz eléctrica; -que tan pronto se aproximó a ese individuo, pudo percibir un nlor como a carne quemada; que no se fijó si por la lengua y por la boca botaba humo; que inmediatamente después del accidente tuvo ocasión de ver los alambres de la luz eléc-trica, porque como la línea se quedó en el suelo y pudiera haber peligro se fijó en los dos alambres y pudo notar que el .alambre había perdido algo, tenía algunas peladuras; que pudo notar que desde el poste a la casa en algunas partes ■estaba pelado el alambre; que se fijó en el sitio más próximo ,á donde estaba el alambre del teléfono, y ahí observó al-*643¿aínas peladuras; preguntado: Si el alambre al descubierto podía observarlo o no se veía, contestó: El alambre y la capa que lo cubre tenían el mismo color y no se distinguía, pero se notaba que en algunas partes estaba más grueso y en otras más delgado; que ese descortezamiento del alambre eléctrico supone que sería como de una pulgada; que en aquel momento, debajo de los dos alambres eléctricos en el suelo, no se encontraron pedazos del forro que cubre los alambres. Repreguntado por la demandada, dijo-: Que sabe que Rodrí-guez tenía el alambre envuelto en una mano; que no puede precisar si era con las dos manos, que sabe que lo tenía en-vuelto en las manos; que él tiró el alambre del teléfono sobre los alambres de la luz eléctrica; que cuando cayó al suelo tiró del alambre, pero no tiró fuerte; que no trató de ente-sarlo, para entesarlo el testigo ha visto que ellos usan unos .aparatos; que él tiraba del alambre pero no lo entesaba; que él no tenía nada' en la mano; que tirar del alambre y produ-cirle las sacudidas contra el balcón fué en el mismo acto; que tiraba con las dos manos, que él se envolvía el alambre con una mano y después tenía que tirar de la otra. A nuevas pregun-tas de la demandante, contestó: Que al manifestar que ese in-dividuo tiró del alambre del teléfono, quiso decir que tiró el alambre del teléfono por encima de las dos acometidas y al .caer el alambre baló de él y al cogerlo fué eso; que esos dos .alambres de la acometida estaban flojos como hamaca; que debajo de esos dos alambres eléctricos queda el alambre del trolley en la parte precisamente de donde parten ellos de la línea general de la planta; que el alambre ese vivo del trolley ■quedaría como media vara retirado; que ese alambre del trolley no tenía cubierta. Repreguntado nuevamente por la demandada, dijo: Que el alambre desnudo del trolley está-como media vara debajo del otro alambre; que no se fijó en las distancias que bay del alambre del trolley al punto de la acometida; que los dos alambres toman la electricidad de la línea general, que está paralela a la del trolley; que no se ba fijado a qué distancia están; que se fijó de la línea del telé-*644fono con los dos alambres, que habrá como dos varas do distancia. ’ ’
José Y. Coll declaró como sigue:
“Que no vió cuando él empezaba a tirar los alambres, que llegó después; que esos alambres eléctricos que conectaban con su casa vió que tenían algunas peladuras; que le faltaba el forro un poco; que había que fijarse para ver eso; que cuando se fijó observó que le faltaba forro, que se veía una parte más fina que la otra; que el alambre vivo, desnudo, por donde va el trolley, quedó a media vara o tres cuartos de vara de distancia de los alambres eléctricos que van a su casa; que los alambres eléctricos estaban un poco flojos; que en esa misma condición que observó esos alambres eléctricos en ese momento, los había visto todo ese tiempo; que no se ha mudado de esa casa en esos siete años que ha vivido en ella;, que ese accidente ocurrió a la una más o menos; a repregun-tas de la demandada, dijo: Que cuando vió a Rodríguez en el suelo estaban debajo los alambres; que tenía los alambres por debajo del cuerpo; que esos desperfectos que tenían los alambres de la luz eléctrica eran muchos y los tienen todavía; que eran de tamaño regular; que esos desperfectos se notan de abajo, de la calle, bastante bien; que en la época del acci-dente esos desperfectos estaban igual; que en la parte de la. casa no están tan visibles como en la parte del centro; que la parte del centro es más alta, la casa del testigo es baja y tiene que venir de mayor a menor. A nuevas preguntas de la demandante, contestó: Que al decir que se veían las peladuras del suelo, quiso decir que se veían bolladuras, pero el alambre no se podía distinguir desde el suelo porque es del mismo color; que esas peladuras las observó por la parte^ de arriba en diferentes sitios.”
El testigo Javier Ramos declaró como sigue:
“Que miraron por abujo y no tenían ningún desperfecto' los alambres eléctricos; que sería por arriba, porque la parte de abajo no tenía ninguno; que no puede decir lo que se ob-servaba por la parte de arriba, porque hubiera tenido que *645subirse para verlo; que sí observó que bay partes donde el alambre- está más fino que en otras; que por abajo no se podía distinguir si el alambre eléctrico tenía algún desper-fecto; qne no recuerda si la calle esa estaba regada en el centro, pero que estaba seguro que donde estaba ese indivi-duo estaba seco.”
De las anteriores declaraciones aparece que se ba discu-tido el becbo de si las partes expuestas de los alambres de la luz eléctrica podían ser vista desde abajo, o sea del sitio donde Bodríguez se encontraba parado, resultando la preponderan-cia de la prueba en sentido negativo. Pero no existe prueba alguna tendente a demostrar que Bodríguez o cualquiera otra persona razonable pudiera suponer que por estos alambres pasara una corriente mortal, y que siendo ellos para el alum-brado no debía pasar por los mismos una corriente mayor de 110 volts que es enteramente inofensiva. T no existe prueba alguna en los autos de que Bodríguez fuera un experto en electricidad. En realidad resulta que él era solamente un trabajador de la compañía de teléfonos que ganaba un dollar diario, en cuyo trabajo babía estado desde bacía dos años. Puede ser que él no empleara el medio más seguro para extender los alambres. Es muy fácil examinar cualquier acci-dente y encontrar por lo menos una docena de medios por los cuales hubiera podido evitarse. Como ba dicbo David Crockett : “ Si supiéramos de antemano lo que luego sabemos, nunca dejaríamos de estar en lo seguro.” A pesar de esto, el em-pleado del teléfono tenía el derecho de confiar en que la com-pañía de la luz eléctrica babía cumplido con su deber y no era de esperarse que él tuviera conocimiento de que una co-rriente eléctrica que podía producir la muerte pasaba por una acometida por donde debía pasar uña corriente que sólo debía ser de unos 110 voltas. Ciertamente que la demandada en el presente caso pudo haber evitado el daño y la muerte de Bodríguez ejercitando el debido cuidado o adoptando otros medios semejantes. Por tanto, bajo todas las circunstancias que aparecen de los hechos que han sido probados, no pode-*646mos resolver que el interfecto fué culpable de negligencia contributoria. En apoyo de esta teoría podemos hacer re-ferencia y citar algunas autoridadas que merecen nuestro-respeto y que debemos seguir. En primer lugar haremos re-ferencia a una sentencia de este tribunal dictada no hace mucho tiempo, en la que dijimos lo siguiente:
“La' forma ordinaria, usual o conveniente de hacer una cosa, cuando un demandante no tiene motivos para suponer que hay peligro, lo exoneraría del cargo que se le hiciera con respecto a negligencia contributiva, si entra en el trabajo en la forma ordinaria. La prueba muestra que el ingeniero era un agente y empleado del demandado, y por la autoridad de las secciones 1803 y 1804 del Código Civil, los ape-lados son responsables de los actos de dicho empleado.”
Vargas v. Monroig, 15 D. P. R., 32.
La Corte Suprema de los Estados Unidos ha adoptado también la doctrina más moderna y razonable que rige la cuestión de negligencia contributoria. En una opinión muy bien fundada se expone dicha doctrina en la forma siguiente:
‘ ‘ Sin tratar de discutir estas definiciones, o siquiera de comparar-las será bastante para los actuales fines expresar que la regla general-mente aceptada y más razonable de ley aplicable a las acciones en que la defensa es la negligencia contributoria, puede expresarse como sigue: Aunque la negligencia del demandado haya sido la causa pri-mera del daño que se alega sufrió el demandante, sin embargo, una acción promovida por tal motivo no puede sostenerse si la causa próxima e inmediata del perjuicio puede atribuirse a no haber ejer-citado el debido cuidado y la precaución necesaria la persona perju-dicada; sujeta a esta condición que se ha establecido hace pocos años, (habiendo sido enunciada primeramente en el caso de Davies v. Mann, 10 M. & W., 546) de que la negligencia contributoria por parte de la persona perjudicada no será un motivo para anular la acción si se demuestra que el demandado pudo mediante el ejercicio de cuidado y prudencia razonable haber evitado las consecuencias de la negligencia de la persona perjudicada. Inland & Seaboard Coasting Co. v. Tolson, 139 U. S., 551, 558, y casos citados; a saber: Donohue v. St. Louis etc. Railroad, 91 Missouri, 357; Vicksburg etc. Railroad v. Patton, 31 Miss., 156; Deans v. Wilmington etc. Railroad, 107 N. C., 686; 2
*647Thompson on Negligence, 1157; Cooley on Torts, [1st Ed.] 675; 4 Am. & Eng. Enc. Law, Tit. ‘Negligencia Contributoria’ 30; y auto-ridades citadas en la nota 3L.
‘1 * * * al resolver la cuestión de si el interfecto fué culpable de negligencia contributoria, el jurado tenía la obligación de con-siderar todos los hechos y circunstancias relacionados con la cuestión, sin elegir un determinado hecho o circunstancia como predominante en el caso y con exclusión de todos los demás. Cooper v. Lake Shore & Mich. Southern Railway Co., supra; Baltimore etc. Railroad v. Kane, 69 Maryland, 11.” (Grand Trunk Ry. Co. v. Ives, 144 U. S. 429, 430, 433.)
En el caso de Tolson a que se ha hecho referencia, dicho alto tribunal se expresa como signe:
“La otra instrucción fué como sigue: Hay otra aplicación de esta, regla sobre la negligencia de la cual debe hacerse mención. Aunque la regla es que aunque se demuestre que el demandado ha sido culpable-de negligencia, el demandante no puede ser indemnizado por los daños', y perjuicios, siempre que se pruebe que el mismo ha sido culpable de negligencia contributoria la que ha contribuido en algo al acci-dente, sin embargo, la negligencia contributoria por parte -de dicho de-mandante no exime al demandado ni quita al demandante el derecho que tiene a ser indemnizado si se prueba que el demandado ejerci-tando la debida prudencia y cuidado pudo haber evitado las conse-' cuencias de la negligencia del demandante.
“La aplicación de la regla general según se ha expresado está soster - nida por sentencias de alta autoridad y era aplicable al caso de autos... (Radley v. London & Northwestern Ry., 1 App. Cas., 754; Scott v. Dublin (& Wicklow Ry., 11 Irish Com. Law, 377; Austin v. New Jersey Steamboat Co., 43 N. Y., 75, 82; Lucas v. Taunton & Neto Bedford Railroad, 6 Gray, 64, 72; Northern Central Railway v. Price, 29 Maryland, 420. Véase también Williamson v. Barrett, 13 How., 101; 109.)
“De un examen cuidadoso de todas las instrucciones que se diéroñ - al jurado, somos de opinión que ellas fueron aplicables a la prueba 'que'' se presentó; que en ellas se consideraban indebidamente las instruc-ciones que se pidieron; y que las mismas no contenían nada de lo qué! pudiera quejarse el demandado.” (I. & S. C. Co. v. Tolson, 139 U. S. 558 y 559.)
*648Se lia dicho además en otra opinión muy clara y bien razonada, lo siguiente:
"La compañía teñía la obligación prescindiendo de cualquier dis-posición estatutoria, de observar que sus líneas eran seguras para aquellos que debido a sus ocupaciones tenían que acercarse a ellas. En cuanto a esto y con referencia a este caso particular somos de opinión de que la negligencia de la demandada causó la muerte de Clements.
"El interfecto creemos se encontraba legalmente en el techo de la ^galería. Estaba ocupado en un servicio en el que necesariamente tenía ■que correr el peligro de estar en contacto con los alambres del deman-dado ya pasando sobre ellos o por debajo de ellos. Es probable que esta última manera era la más conveniente y no hay prueba alguna que demuestre que al proceder él así incurriera en un riesgo mayor. Los ■alambres estaban visibles y todo el mundo los consideraba como se-guros. No podía formarse una idea de la fuerza de la corriente que por ellos pasaba de una mera observación que se hiciera de los mismos. No había medio alguno para un hombre de educación general de dis-tinguir si el alambre estaba con corriente o sin ella. Parecía que es-taba perfectamente aislado. Por este hecho creemos estaba justificado en'creer que no corría riesgo al ponerse en contacto con el mismo. Este teñía derecho a suponer que dichos alambres ofrecían seguridad y que la compañía había cumplido con las obligaciones que tenía de acuerdo con la ley. La obligación que él tenía era de tener cuidado de los defectos aparentes y no de aquellos que no podían notarse. Si hu-biera tenido conocimiento del aislamiento defectuoso del mismo y se hubiera puesto en contacto con el alambre, entonces hubiera asumido el riesgo. El defecto estaba oculto y la envoltura del aislamiento era defectuosa. Es evidente que si hubiera estado debidamente cubierto, ■dicho alambre no hubiera matado a Clements. Es su 'muerte prueba ■concluyente del defecto en el aislamiento de dichos alambres, y de la negligencia del demandado. Él ejercitó debido cuidado al pasar por debajo del alambre en el cumplimiento de su deber, pues tenía de-recho a suponer según las apariencias externas que el alambre ofrecía seguridad. Su proceder fué tal que no trató con él de exponerse directamente al peligro que dió por resultado su lesión. En una palabra, que no existía peligro alguno visible.
"Aun cuando el peligro fuera conocido, para que pueda alegarse negligencia eontributoria debe demostrarse que el demandante volun-taria e innecesariamente se expuso al mismo, a menos que sea de tal *649carácter que el demandante deba asumir el riesgo de la misma natu-raleza del peligro a que se expuso. Según la apariencia del alambre .así como la envoltura que tenía con la cinta aisladora, y el conocido deber del demandado de hacer este aislamiento en determinada unión, Clements no tenía motivos para preveer el daño a menos que conside-rara la falta de la compañía demandada. Esta falta fué la causa •de su muerte y su proceder al pasar por debajo o por encima del alambre, fué una cuestión muy remota para que pueda considerársele como negligencia contributoria. (Clements v. Louisiana Electric Co., 16 L. R. A., 44 y 45.)
Véase también el caso de Davies v. Mann, 19 Eng. Rul. Cases, 190.
Este caso de Louisiana del que se ha hecho tan extensa cita es bastante parecido al caso que está sometido a nuestra consideración y debe considerarse que el mismo resuelve la cuestión de negligencia contributoria en favor del apelante. Nosotros ciertamente así lo consideramos y procederemos de ■conformidad con el mismo.
Aunque la apelada se funda principalmente en la opinión de la corte sentenciadora para que se confirme la sentencia dictada, y nos hace referencia a dos sentencias dictadas por •este tribunal que sostienen la acción asumida por la corte inferior al declarar con lugar la moción de sobreseimiento, no •consideramos dichas resoluciones en tal sentido. El caso de García v. S. J. L. & T. Co., 17 D. P. R., 626, qrie ha cido citado por la apelada, es uno con referencia a negligencia, contri-butoria, pero los hechos son enteramente distintos del caso de autos, no pudiendo, por consiguiente, considerarse dicho caso como autoridad al resolver este caso. El caso de Díaz v. S. J. L. & T. Co., 17 D. P. R., 69, que también ha sido citado por la apelada es evidentemente contrario a la alegación que se ha hecho en esta apelación y más bien se inclina a favorecer los derechos del demandante que a ninguna otro cosa. Por consi-guiente, la ley, según la entendemos, así como los hechos de este caso, según aparecen de los autos, están en contra de la teoría de que la negligencia contributoria por parte del inter-*650fecto impide al demandante que pueda ser indemnizado por' daños y perjuicios.
La opinión a que llegó la corte sentenciadora de que-Rodríguez era simplemente una persona que procedía con arreglo a la licencia que tenía, no cámbia en manera alguna, la obligación que tenía la demandada para con él como parte constituyente del público en general. Las corporaciones de servicios públicos que gozan de privilegios especiales, de fran-quicias de consideración, están obligadas a cumplir sus debe-res para con las otras compañías, sus empleados y el público en general, de modo tal que razonablemente impidan que se ocasionen perjuicios como consecuencia de los elementos peli-grosos empleados en su negocio ordinario. El dejar esta conección abierta por espacio de siete años sin ser inspec-cionada hasta que el aislamiento que se hizo de los alambres, se dañó quedando los alambres a descubierto, y el hecho de-permitirse que una corriente mortal pasara continuamente-con perjuicio de cualquier persona o personas que pudieran accidentalmente tocarlos, es una negligencia que poco le falta, para ser criminally por consiguiente, con menos motivos pue-den presentarse excusas de ninguna clase. En el presente caso se presentó una moción de nuevo juicio que fué deses-timada por las mismas razones que se adujeron como funda-mentos sobre los cuales se fundaba la sentencia; contra esta resolución inmediatamente se interpuso recurso de apelación.. Como esta moción de nuevo juicio se fundó en las alegaciones de la insuficiencia' de la prueba para fundar en ella dichas conclusiones de hecho y de derecho a que llegó la corte, y que la sentencia dictada en este caso era contraria a la ley y los errores de ley fueron cometidos- por la corte en el juicio, las cuestiones allí presentadas han sido todas discutidas y re-sueltas al considerar la apelación interpuesta contra la sen-tencia, y no es necesario que consideremos con mayor exten-sión la moción sobre nuevo juicio, pues sólo basta con decir que debió habersé concedido.
Por consiguiente, aplicando la ley vigente con relación a *651daños corporales que traen como consecuencia la muerte de nna persona a los hechos qne fueron probados en este juicio, somos claramente de opinión qne se cometió nn grave error por la Corte de Distrito de Ponce al dictar la sentencia ape-lada, la qne debe revocarse y devolverse el caso a dicha corte sentenciadora, con instrucciones de qne proceda a la celebra-ción de nn nnevo juicio en dicho caso, de conformidad con los principios enunciados en esta opinión.

Revocada la sentencia y concedido un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Wolf firmó haciendo constar estar conforme con la sentencia.